                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION


NELLIE NEWSOM                      )
                      Plaintiffs,  )
                                   )
v.                                 )                JUDGMENT
                                   )
                                   )                No. 4:18-CV-112-FL
BRANCH BANKING AND TRUST           )
COMPANY; MORGAN STANLEY            )
MORTGAGE CAPITAL, INC.;            )
MORGAN STANLEY MORTGAGE            )
CAPITAL HOLDINGS, LLC; FV-1, INC.; )
IGLOO SERIES II TRUST; and U.S.    )
BANK TRUST NATIONAL                )
ASSOCIATION,                       )
                  Defendants.      )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of defendants’ motions to dismiss.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
October 10, 2019, and for the reasons set forth more specifically therein, defendants’ motions to
dismiss are GRANTED. Where plaintiff’s TILA claims are time barred, and plaintiff has failed
to respond to the instant motions to dismiss, plaintiff’s claims addressed herein are DISMISSED
WITH PREJUDICE.

This Judgment Filed and Entered on October 10, 2019, and Copies To:
Nellie Newsom (via CM/ECF Notice of Electronic Filing)
Daniel Cahill / Dylan Castellino (via CM/ECF Notice of Electronic Filing)
Christopher T. Graebe / Allison Stewart / Peter S. Wahby / Stephanie Smiley (via CM/ECF
Notice of Electronic Filing)
Claire L. Collins (Via CM/ECF Notice of Electronic Filing)

October 10, 2019                     PETER A. MOORE, JR., CLERK

                                       /s/ Sandra K. Collins
                                     (By) Sandra K. Collins, Deputy Clerk
